Exhibit Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Reference is made to “Part I. Item 1. Business – Recent Developments” which describes the Plan and “Part I. Item 1A. Risk Factors” especially “Cautionary Statement Regarding Forward-Looking Statements,” incorporated by reference from the Annual Report on Form 10-K of Charter Communications, Inc.(“Charter”) filed March 16, 2009 and any subsequent updates in risk factors and “Cautionary Statement Regarding Forward-Looking Statements” contained in Charter’s periodic reports filed with the Securities and Exchange Commission ("SEC") after the date of the Annual Report on Form 10-K, which describe important factors that could cause actual results to differ from expectations and non-historical information contained herein.In addition, the following discussion should be read in conjunction with the audited consolidated financial statements of
